Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
FINAL ACTION
	This action is in response to amendment filed on 7/12/2021. Claims 1, 4, 7, 8 and 10 are amended. Claims 6, 12 and 20 are cancelled. Claims 1-5, 7-11 and 13-19 are pending.
Response to Arguments 
Examiner’s Remarks  - 35 USC § 103
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Wildner et al. (US Patent No. 9,338,639) in view of Kamin-Lyndgaard (US Patent Publication No. 2013/0278552 and Kamin hereinafter).

As to claim 1, Wildner teaches a portable fingerprint authentication device that communicates with a terminal device using near field communication (NFC), the portable fingerprint authentication device comprising: 
a NFC antenna (i.e., …teaches in column 4 lines 25-45 the following: “The portable electronic device 150 generates a magnetic field through the use the second antenna 162);
a power supply circuit that generates at least one power voltage in response to an electromagnetic field generated by the terminal device and received via the NFC antenna (i.e., …teaches in column 4 lines 25-45 the following: “The portable electronic device 150 generates a magnetic field through the use the second antenna 162 with the control of the second wireless controller 160 and the magnetic field induces an electric current in the first NFC antenna 174 of the cover which powers up the first NFC controller 172”.);
a control subsystem that operates in response to the at least one power voltage (i.e., …teaches in column 4 lines 25-45 the following: “The portable electronic device 150 generates a magnetic field through the use the second antenna 162 with the control of the second wireless controller 160 and the magnetic field induces an electric current in the first NFC antenna 174 of the cover which powers up the first NFC controller 172”.),
wherein the terminal device comprises a mobile phone ( See figure 1, figure element 102 … hand held device), and the portable fingerprint authentication device is embedded in a mobile phone case that is removably attachable to the mobile phone (i.e., …figure 1, figure 104 illustrates a cover to the hand device …the examiner notes that the cover is removeable.),
the mobile phone case having a first primary surface configured to receive the mobile phone in an attached state  (…illustrates in figure 1 a handheld device with an associate cover. The examiner contends that handheld device and the cover both have antennas and controller. …further illustrates in 

Wildner teaches communication of data between the case and phone by way of NFC (i.e., ….col. 4, lines 25-40 “the second NFC controller 150 and the first NFC controller 172 can exchange data”) however Wildner does not expressly teach:
a sensor subsystem that operates in response to the at least one power voltage 
and includes a fingerprint sensor that acquires fingerprint information from a user; and
and includes a NFC controller that controls communication of the fingerprint information to the terminal device using the NFC antenna;
and an opposing second primary surface that is opposite the first primary surface and that externally exposes the fingerprint sensor and the NFC antenna;
in the attached state the NFC antenna of the mobile phone case is configured to transmit the fingerprint information to a second NFC antenna in the terminal device
In this instance the examiner notes the teachings of Kamin. 
With regards to applicant’s claim limitation element of, “a sensor subsystem that operates in response to the at least one power voltage and includes a fingerprint sensor that acquires fingerprint information from a user”, Kamin teaches in paragraph 0043 the following: “the sensory-interface device (case or cover) connects to and exchanges information with the attached mobile device though the use of a wireless communication mechanism such as Near-Field Communications (NFC) or Bluetooth. Kamin further states in paragraph 0098 the following: “a wireless communication option exists wherein instead of sending the processed sensor data to a specific mobile device”.  The examiner notes that Kamin states that the sensor can sense a user fingerprint touch (i.e., par. 012 …” providing a protective case having 
With regards to applicant’s claim limitation element of, “and includes a NFC controller that controls communication of the fingerprint information to the terminal device using the NFC antenna”, Kamin teaches in paragraph 0012 the following: “using a sensory-interface device. The method includes: providing a protective case having plurality of touch-sensitive sensors; attaching the touch-sensor case to a user's mobile device; providing a communications mechanism configured exchange data between the protective case and a user's mobile phone; sensing touch of a user on the case; sensing a gesture made by the user on one of the touch sensitive surfaces”, Kamin teaches in paragraph 0043 the following: “the sensory-interface device (case or cover) connects to and exchanges information with the attached mobile device though the use of a wireless communication mechanism such as Near-Field Communications (NFC) or Bluetooth.
With regards to applicant’s claim limitation element of, “and an opposing second primary surface that is opposite the first primary surface and that externally exposes the fingerprint sensor and the NFC antenna”, Kamin teaches in paragraph 0043 the following: “the sensory-interface device (case or cover) connects to and exchanges information with the attached mobile device though the use of a wireless communication mechanism such as Near-Field Communications (NFC) or Bluetooth. Kamin teaches in paragraph 0012 the following: “using a sensory-interface device. The method includes: providing a protective case having plurality of touch-sensitive sensors; attaching the touch-sensor case to a user's mobile device; providing a communications mechanism configured 
With regards to applicant’s claim limitation element of, “in the attached state the NFC antenna of the mobile phone case is configured to transmit the fingerprint information to a second NFC antenna in the terminal device”, Kamin teaches in paragraph 0012 the following: “using a sensory-interface device. The method includes: providing a protective case having plurality of touch-sensitive sensors; attaching the touch-sensor case to a user's mobile device; providing a communications mechanism configured exchange data between the protective case and a user's mobile phone; sensing touch of a user on the case; sensing a gesture made by the user on one of the touch sensitive surfaces”. Kamin teaches in paragraph 0043 the following: “the sensory-interface device (case or cover) connects to and exchanges information with the attached mobile device though the use of a wireless communication mechanism such as Near-Field Communications (NFC) or Bluetooth.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Wildner with the teachings of Kamin by including the feature of fingerprint sensor technology. Utilizing fingerprint sensor technology as taught by Kamin above allows a system to provide comprehensive authentication and therefore provides the motivation in this instance to combine the references. The examiner contends that by combining the references, Wildner's system will obtain the capability to provide enhanced user authentication. 

As to claim 2, Wildner teaches a portable fingerprint authentication device of claim 1, wherein the at least one power voltage includes a first power voltage provided to the sensor subsystem and a second power voltage, different from the first power voltage, provided to the control subsystem (i.e., …column 5 lines 5-15 teaches: “The first NFC antenna 174 may be electrically coupled with the first NFC controller 172. The first NFC antenna 174 may receive NFC signals or electromagnetic signals for the first 

As to claim 3, the system of Wildner teaches NFC communication however Wildner does not expressly teach a portable fingerprint authentication device of claim 1, wherein the fingerprint sensor acquires a fingerprint image from the user and generates the fingerprint information from the fingerprint image.
In this instance the examiner notes the teachings of Kamin. 
Kamin teaches in paragraph 0043 the following: “the sensory-interface device (case or cover) connects to and exchanges information with the attached mobile device though the use of a wireless communication mechanism such as Near-Field Communications (NFC) or Bluetooth. Kamin further states in paragraph 0098 the following: “a wireless communication option exists wherein instead of sending the processed sensor data to a specific mobile device”.  The examiner notes that Kamin states that the sensor can sense a user fingerprint touch (i.e., par. 012 …” providing a protective case having plurality of touch-sensitive sensors; attaching the touch-sensor case to a user's mobile device; providing a communications mechanism configured exchange data between the protective case and a user's mobile phone; sensing touch of a user on the case”). With regards to applicant’s power voltage element, Kamin teaches in paragraph 0043 the following: “In some embodiments, power is supplied from the attached mobile device to the case or cover. In other embodiments, the case or cover contains a battery and can supply reserves electrical power to the attached mobile device.”.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Wildner with the teachings of Kamin by including the 

As to claim 5, the system of Wildner teaches NFC communication however Wildner does not expressly teaches a portable fingerprint biometric authentication device of claim 3, wherein the control subsystem comprises an encryption processing unit that encrypts the fingerprint biometric information before the fingerprint biometric information is communicated to the terminal device.
In this instance the examiner notes the teachings of prior art reference Kamin.
Kamin teaches in paragraph 0059 the following: “sensory-interface device is configured to broadcast data, and in some examples the data is encrypted with an encryption method that is embedded in to the sensory-interface device. In other embodiments, the encryption method utilizes code running of the attached mobile device combination code running on the sensory-interface device itself.”.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Wildner with the teachings of Kamin by including the feature of biometric data encryption. Utilizing biometric data encryption as taught by Kamin above allows a system to provide comprehensive data security and therefore provides the motivation in this instance to combine the references. The examiner contends that by combining the references, the system of Wildner will obtain the capability to provide enhanced system security. 

6.    (canceled)

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Wildner in view of Kamin as applied to claim 3 above and further in view of Gardiner et al. (US Patent Publication No. 2014/0101047 and Gardiner hereinafter).

As to claim 4, the system of Wildner and Kamin teaches processing fingerprint data however neither reference expressly teaches a portable fingerprint authentication device of claim 3, wherein the sensor subsystem further comprises an information compressing unit that selects plural fingerprint images detected by the fingerprint sensor, and generates compresses the fingerprint image to generate the fingerprint information of the user based on the selected plural fingerprint images.
In this instance the examiner notes the teachings of prior art reference Gardiner.
Gardiner teaches in paragraph 0035 the generation of compressed fingerprint data.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Wildner and Kamin with the teachings of Gardiner by including the feature of biometric data compression. Utilizing biometric data compression as taught by Gardiner above allows a system to provide comprehensive data storage and therefore provides the motivation in this instance to combine the references. The examiner contends that by combining the references, the system of Wildner and Kamin will obtain the capability to provide enhanced system data security. 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Wildner in view of Kamin as applied to claim 1 above and further in view of  Wallner et al. (US Patent No. 8,690,059 and Wallner hereinafter).

As to claim 7, Wildner teaches a portable fingerprint authentication device of claim 1, further comprising:
an inductor that generates a magnetic flux external to the portable fingerprint authentication device (i.e., …column 5 lines 5-15 teaches: “The first NFC antenna 174 may be electrically coupled with the first NFC controller 172. The first NFC antenna 174 may receive NFC signals or electromagnetic signals for the first NFC controller 172 to process, and may transmit NFC signals or electromagnetic signals generated by the first NFC antenna 174. The first NFC controller 174 may store an identification code that indicates the type of cover (e.g., famous designer cover, special function cover) or communication particulars. The first NFC controller 174 may transmit this identification code to device 150.”.).

The system of Wildner and Kamin do not expressly teach:
wherein the NFC controller controls communication of magnetic stripe data from the terminal device, and the control subsystem further comprises an inductor driver that drives the inductor based on the magnetic stripe data to generate and transmit a magnetic pulse to a card terminal.
In this instance the examiner notes the teachings of prior art reference Wallner. 
Wallner explains as part of his claim limitation(s) the following: “and an inductor; wherein the MST is configured to receive a stream of pulses comprising magnetic strip data of a payment card, to amplify and shape the received stream of pulses and to generate and emit high energy magnetic pulses comprising the magnetic stripe data; and wherein inductor comprises one or more windings, and wherein said one or more windings are configured to generate magnetic flux lines that are spread over a large enough area dimensioned to include a sensing aperture of the magnetic read head and to generate an inductance value that is configured to cause properly timed current pulses to reach their maximum value and thereby to cause maximum induced voltage in the magnetic read head.”.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Wildner and Kamin with the teachings of Wallner by including the feature of inductive energy communication transfer. Utilizing inductive energy communication transfer taught by Wallner above allows a system to provide comprehensive data communication and therefore provides the motivation in this instance to combine the references. The examiner contends that by combining the references, the system of Wildner and Kamin will obtain the capability to provide enhanced data processing. 

Claims 8, 9, 11, 13-15 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kamin in view of Wildner.

As to claim 8, Kamin teaches a portable fingerprint authentication device comprising:
a near field communication (NFC) antenna (i.e., …teaches in paragraph 0043 the following: “the sensory-interface device (case or cover) connects to and exchanges information with the attached mobile device though the use of a wireless communication mechanism such as Near-Field Communications (NFC)”.); 
a fingerprint sensor that acquires fingerprint information from a user (i.e., …teaches in paragraph 0012 the following: “providing a protective case having plurality of touch-sensitive sensors; attaching the touch-sensor case to a user's mobile device; providing a communications mechanism configured exchange data between the protective case and a user's mobile phone; sensing touch of a user on the case;”.); 

and a casing configured to be removably attachable to the terminal device (i.e., …teaches in paragraph 0012 the following: “attaching the touch-sensor case to a user's mobile device;”.), 
wherein the fingerprint sensor and the NFC antenna are embedded in the casings (i.e., …Kamin teaches in paragraph 0043 the following: “the sensory-interface device (case or cover) connects to and exchanges information with the attached mobile device though the use of a wireless communication mechanism such as Near-Field Communications (NFC) or Bluetooth. Kamin further states in paragraph 0098 the following: “a wireless communication option exists wherein instead of sending the processed sensor data to a specific mobile device”.  The examiner notes that Kamin states that the sensor can sense a user fingerprint touch (i.e., par. 012 …” providing a protective case having plurality of touch-sensitive sensors; attaching the touch-sensor case to a user's mobile device);
wherein the casing has a first primary surface that is configured to receive the terminal device in an attached state (i.e., …teaches in paragraph 0035 the following: “the present invention includes a sensory-interface device that clips or slips onto a personal computing and/or communications device such as a smart cell phone (smartphone)”), 
and an opposing second primary surface that is opposite the first primary surface (i.e., …teaches in paragraph 0035 the following: “the present invention includes a sensory-interface device that clips or slips onto a personal computing and/or communications device such as a smart cell phone (smartphone)”),


Kamin teaches NFC communication however Kamin does not expressly teach:
and in the attached state the NFC antenna of the casing is configured to transmit the fingerprint information to a second NFC antenna in the terminal device.
In this instance the examiner notes the teachings of prior art reference Wildner. 
With regards to applicant’s claim limitation element of, “and in the attached state the NFC antenna of the casing is configured to transmit the fingerprint information to a second NFC antenna in the terminal device”, the examiner notes that Wildner illustrates in figure 3 figure elements 162 and 174 two NFC antenna for communicating data. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kamin with the teachings of Wildner by including the feature of dual NFC antenna technology. Utilizing dual NFC antenna technology as taught by Wildner above allows a system to provide comprehensive communication and therefore provides the motivation in this instance to combine the references. The examiner contends that by combining the references, Kamin's system will obtain the capability to provide enhanced system communication. 

As to claim 9, Kamin teaches a portable fingerprint authentication device of claim 8, wherein the fingerprint sensor acquires a fingerprint image from the user and generates the fingerprint information from the fingerprint image (i.e., …teaches in paragraph 0036 the following: “the present invention includes the necessary electronics to detect a finger or other object touching the touching the touch-sensitive areas on the sensory-interface device”.).

As to claim 11, Kamin teaches a portable fingerprint authentication device of claim 8, wherein the terminal device comprises a mobile phone, and the casing is a mobile phone casing (i.e., … teaches in paragraph 0043 the following: “the sensory-interface device (case or cover) connects to and exchanges information with the attached mobile device though the use of a wireless communication mechanism such as Near-Field Communications (NFC)”).

12.    (canceled)

As to claim 13, Kamin teaches a portable fingerprint authentication device of claim 8, further comprising a memory device embedded in the casing and that stores programs, wherein the control subsystem operates responsive to the programs stored in the memory device (i.e., …teaches in paragraph 0044 the following: “includes non-volatile data storage integrated on the sensory-interface device. Such storage could be implemented with flash memory or other suitable non-volatile storage technology”).

As to claim 14, the system of Kamin teaches NFC communication however Kamin does not expressly teach a portable fingerprint authentication device of claim 13, wherein the NFC controller 
In this instance the examiner notes the teachings of prior art reference Wildner. 
Wildner teaches in column lines the following: “a second antenna 110 and a second wireless controller 112. Based on proximity of the cover 104 to the device 102 (and, more specifically, the proximity of the first antenna 108 to the second antenna 110), the second wireless controller 112 receives information from the cover 104 or transmits information to the cover”.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kamin with the teachings of Wildner by including the feature of dual NFC antenna technology. Utilizing dual NFC antenna technology as taught by Wildner above allows a system to provide comprehensive communication and therefore provides the motivation in this instance to combine the references. The examiner contends that by combining the references, Kamin's system will obtain the capability to provide enhanced system communication. 

As to claim 15, Kamin teaches a portable fingerprint authentication device of claim 8, wherein the control subsystem comprises an encryption processing unit that encrypts the fingerprint information before the fingerprint information is communicated to the terminal device (i.e. …Kamin teaches in paragraph 0059 the following: “sensory-interface device is configured to broadcast data, and in some examples the data is encrypted with an encryption method that is embedded in to the sensory-interface device. In other embodiments, the encryption method utilizes code running of the attached mobile device combination code running on the sensory-interface device itself.”).

As to claim 19, Kamin teaches a portable fingerprint authentication device of claim 8, further comprising a finger vein pattern sensor that acquires a finger vein pattern from the user and generates 
wherein the NFC controller controls communication of the finger vein pattern information to the terminal device using the NFC antenna (i.e., …teaches in paragraph 0012 the following: “using a sensory-interface device. The method includes: providing a protective case having plurality of touch-sensitive sensors; attaching the touch-sensor case to a user's mobile device; providing a communications mechanism configured exchange data between the protective case and a user's mobile phone; sensing touch of a user on the case; sensing a gesture made by the user on one of the touch sensitive surfaces”.).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Kamin in view of Wildner as applied to claim 8 above and further in view of Gardiner.

As to claim 10 the system of Kamin and Wildner teaches processing fingerprint data however neither reference expressly teaches a portable fingerprint authentication device of claim 9, further comprising an information compressing unit that selects plural fingerprint images detected by the fingerprint sensor, and
generates compresses the fingerprint image to generate the fingerprint information of the user based on the selected plural fingerprint images.
Gardiner teaches in paragraph 0035 the generation of compressed fingerprint data.
. 

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Kamin in view of Wildner in as applied to claim 8 above and further in view of  Wallner.

As to claim 16, Kamin teaches NFC communication however Kamin does not expressly teach a portable fingerprint authentication device of claim 8, further comprising:
an inductor embedded in the casing and that generates a magnetic flux external to the portable fingerprint authentication device,
In this instance the examiner notes the teachings of prior art reference Wildner. 
Wildner teaches in column 5 lines 5-15 teaches: “The first NFC antenna 174 may be electrically coupled with the first NFC controller 172. The first NFC antenna 174 may receive NFC signals or electromagnetic signals for the first NFC controller 172 to process, and may transmit NFC signals or electromagnetic signals generated by the first NFC antenna 174. The first NFC controller 174 may store an identification code that indicates the type of cover (e.g., famous designer cover, special function cover) or communication particulars. The first NFC controller 174 may transmit this identification code to device 150.”.).


The system of Kamin and Wildner do not expressly teach:
wherein the NFC controller controls communication of magnetic stripe data from the terminal device, and the control subsystem further comprises an inductor driver that drives the inductor based on the magnetic stripe data to generate and transmit a magnetic pulse to a card reader.
In this instance the examiner notes the teachings of prior art reference Wallner. 
Wallner explains as part of his claim limitation(s) the following: “and an inductor; wherein the MST is configured to receive a stream of pulses comprising magnetic strip data of a payment card, to amplify and shape the received stream of pulses and to generate and emit high energy magnetic pulses comprising the magnetic stripe data; and wherein inductor comprises one or more windings, and wherein said one or more windings are configured to generate magnetic flux lines that are spread over a large enough area dimensioned to include a sensing aperture of the magnetic read head and to generate an inductance value that is configured to cause properly timed current pulses to reach their maximum value and thereby to cause maximum induced voltage in the magnetic read head.”.
With regards to applicant’s transmission element, Wallner illustrates in figure 1 transmitting the signal. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kamin and Wildner with the teachings of Wallner by . 

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Kamin in view of Wildner as applied to claim 8 above and further in view of Chen et al. (US Patent Publication No. 2015/0310444 and Chen hereinafter).

As to claim 17, the system of Kamin and Wildner teaches capturing user biometric related data however neither reference expressly teach a portable biometric authentication device of claim 8, wherein the biometric sensor comprises an iris image sensor that acquires an iris image from the user and generates the biometric information from the iris image.
In this instance the examiner notes the teachings of prior art reference Chen. 
Chen teaches in paragraph 0034 the following: “iris” data.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kamin and Wildner with the teachings of Chen by including the feature of a iris biometric sensor technology. Utilizing a iris biometric sensor technology as taught by Chen above allows a system to provide comprehensive data collection and therefore provides the motivation in this instance to combine the references. The examiner contends that by combining the references, the system of Kamin and Wildner will obtain the capability to provide enhanced data security

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Kamin in view of Wildner as applied to claim 8 above and further in view of Adams et al. (US Patent Publication No. 2015/0049591 and Adams hereinafter).

As to claim 18, the system of Kamin and Wildner teaches capturing user biometric related data however neither reference expressly teach a portable fingerprint biometric authentication device of claim 8, wherein the biometric sensor comprises further comprising a voice pattern sensor that acquires a voice pattern from the user and generates the biometric voice pattern information from the voice patterns wherein the NFC controller controls communication of the voice pattern information to the terminal device using the NFC antenna.
In this instance the examiner notes the teachings of prior art reference Adams. 
Adam teaches in paragraph 0033 the following: “voice control”.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kamin and Wildner with the teachings of Adams by including the feature of a voice sensor technology. Utilizing a voice sensor technology as taught by Adams above allows a system to provide comprehensive data collection and therefore provides the motivation in this instance to combine the references. The examiner contends that by combining the references, the system of Kamin and Wildner will obtain the capability to provide enhanced data security

20.    (canceled)
Art Made of Record 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Makinen et al. (US Patent Publication No. 2014/0354570).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN F WRIGHT whose telephone number is (571)270-3826.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eleni Shiferaw can be reached on (571)272-3867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/BRYAN F WRIGHT/               Examiner, Art Unit 2497